As filed with the Securities and Exchange Commission on September 2, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:June 30, 2010 Date of reporting period:June 30, 2010 Item 1. Reports to Stockholders. Dear Shareholder: The U.S. stock market started out strong during the 12-month time period ending June 30, 2010, but began to weaken during the last three months of our fiscal year.The Russell 3000R Index, the benchmark for your fund, returned 15.72% during this 12-month time period.The Class A shares of the fund lagged the Russell 3000R Index over the same time period with a total return of 13.13% for the one year period ending June 30, 2010.The Class C shares, which were launched on July 1, 2009, also lagged generating a return of 11.45% during the time period beginning July 1, 2009 and ending June 30, 2010.The Russell 3000R Index during this same time period recorded a return of 15.06%. The fund’s performance over the twelve-month period was driven by three broad issues.The first was due to poor stock selection within the consumer discretionary sector, specifically our suffered due to concerns about the firm’s Standard & Poor’s credit rating business and our investment in Best Buy suffered due to concerns about demand for consumer electronics.Second, our investments within the biotechnology industry, specifically our holdings of Gilead Sciences and Genzyme, lagged due to a combination of company-specific issues and concerns about healthcare reform.Gilead Sciences, the leading provider of HIV drugs, suffered due to unexpected price cuts both here, in the United States, and abroad.As for Genzyme, manufacturing issues are preventing the company from shipping enough product to meet demand.Finally, our investment in Transocean, the owner of Deepwater Horizon (the oil rig that sank in the Gulf of Mexico), also hurt the fund’s performance.In all of these cases, we have thoroughly reviewed our rationale for investment and remain confident that they should eventually contribute to the portfolio’s long-term performance.Our positive contributors for the period include Ariba, NII Holdings and Estee Lauder.Ariba, a small-cap technology company, has benefitted from improving business fundamentals.NII Holdings, a small-cap wireless communications provider in South America, has gained due to strong subscriber growth.Finally, Estee Lauder, a leading cosmetics provider, has profited from improving demand as well as from operational improvements. Over the twelve-month time period ending June 30, 2010, we made several changes to the fund.Within the consumer discretionary sector, we added two new names, Time Warner Cable and Ford Motor Company.We added Time Warner Cable because we believe the company has strong cash flow characteristics that are not fully appreciated by the market.We like Ford due to the cyclical recovery we foresee within the auto industry and due to the organizational improvements the company’s management team has made over the past couple of years.Within the industrials sector, we sold our investment in Alliant Techsystems because our investment thesis came to fruition and was reflected in the price.We replaced it with Cooper Industries, an electrical equipment provider, which should benefit if the economy recovers.Within healthcare, we sold the shares of Pfizer the fund received when Pfizer purchased the fund’s holding in Wyeth for a combination of cash and stock.We also sold the shares of Furiex Pharmaceuticals the fund received from its investment in Pharmaceutical Product Development. Within the information technology sector, we eliminated the fund’s investment in Applied Materials and used the proceeds to initiate a position in Qualcomm.Our investment rationale in Applied Materials was not playing out and we are attracted to Qualcomm’s growth potential in third and fourth generation mobile phones and devices.Finally within financials, we sold our position in Annaly Mortgage Management to reduce the fund’s interest rate exposure and started a new investment in Redwood Trust, to increase the fund’s credit exposure. As we mentioned at the beginning of our letter, market sentiment changed over the past twelve months from one of optimism to one of pessimism.Headlines versus bottom lines are ruling the day and the markets.Colorful colloquialisms such as “double dip”, “new normal”, “austerity measures”, “the lost decade” and “flash crash” have permeated the public lexicon worldwide, eroding confidence in business, governments, currencies, and consequently, the equity markets as well.Additionally, investors and businesses alike have been forced to navigate a sea of change with respect to new legislation regarding health care reform, financial regulation and accounting measures.However, bottom lines and fundamentals tell a different tale.Corporate balance sheets (on the whole) are strong, inventories are lean, productivity is up and corporate profitability isnear all time highs.Reports from transportation and shipping companies indicate increasing volumes and tonnage - a sign that economic activity is heading in a positive direction. Just as we believe investors ignored the excessive optimism at the turn of this century, so too we believe investors are ignoring the excessive pessimism in the markets today.As bottom-up fundamental investors, we consider equity valuations very attractive, particularly within the current low interest rate environment.That said, we have concerns about the long-term implications of ever-increasing sovereign debt levels.Once again, the U.S. finds itself on the precipice of deflation versus inflation where worries of lower asset prices meet concerns over currency devaluation.Many feel that gold wealth is the answer.As for us, we prefer to invest in well-managed companies with strong market positions and long-term potential growth opportunities, purchased at attractive valuations, that we believe should serve our clients best in the long term. Consequently, we continue to maintain our strategy of being over weight in small- and medium-sized companies as we believe these companies should do better in an expanding economy.Furthermore, we will continue to favor those companies positioned for growth, which should also benefit from economic expansion.We thank you for confidence in Davidson Investment Advisors and our Multi-Cap Core Fund. Sincerely, Andrew I. Davidson President Davidson Investment Advisors, Inc. Must be preceded or accompanied by a prospectus. Past performance does not guarantee future results. Mutual fund investing involves risk. Principal loss is possible. Small- and medium capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. The Fund invests in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. Because the fund may invest in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETFs shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares. The fund will bear its shares of the fees and expenses of the underlying funds. Shareholders will pay higher expenses than would be the case if making direct investments in the underlying ETFs. The fund may also use options and future contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates. The investment in options is not suitable for all investors. Cash Flow: the excess of cash revenues over cash outlays in a give period of time (not including noncash expenses). The Russell 3000 Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. It is not possible to invest directly in an index. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the Schedule of Investments for a complete listing of fund holdings. Current and future portfolio holdings are subject to risk. The opinions expressed in this letter are those of the fund manager, are subject to change, are not guaranteed, and should not be considered recommendations to buy or sell any security. The Davidson Fund is distributed by Quasar Distributors, LLC. 2 Davidson Multi-Cap Core Fund Comparison of the change in value of a hypothetical $10,000 investment in the Davidson Multi-Cap Core Fund - Class A vs. the Russell 3000 Index Average Annual Total Return: Since Inception 1 Year 8/11/2008 7/1/2009* Class A (with sales load) 7.51% -11.26% — Class A (without sales load) 13.13% -8.82% — Class C (with deferred sales load) — — 10.45% Class C (without deferred sales load) — — 11.45% Russell 3000® Index 15.72% -9.30% 15.06% * Not annualized Total Annual Fund Operating Expenses : 3.52% (Class A); 4.27% (Class C) Performance data quoted on this page represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling (877) 332-0529. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced. Class A shares may be subject to a 5.00% sales load. Class A shares do not have a contingent deferred sales charge ("CDSC") except that a charge of 1% applies to certain redemptions made within seven calendar days, following purchases of $1 million or more without an initial sales charge. Class C shares may be subject to a CDSC of 1.00% on redemptions held one year or less after purchase. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, orredemption of Fund shares. Indices do not incur expenses and are not available for investment. The Russell 3000®Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investableU.S. equity market. You cannot invest directly in an index. Risks: Foreign securities typically involve greater volatility and political, economic and currency risks and differences in accounting methods than domestic securities. Small- and medium capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. 3 Davidson Multi-Cap Core Fund Expense Example at June 30, 2010 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested in both Class A and Class C at the beginning of the period and held for the entire period (01/01/10 - 6/30/10). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.15% and 1.90% per the advisory agreement for Class A and Class C, respectively. The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. However, the example below does not include portfolio trading commissions and related expenses.In addition, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. You may use the information in the first line of the tables, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and will not help you determine the relative total costs of owning different funds, as they may charge transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Class A Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/10 6/30/10 1/1/10 - 6/30/10 Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 1.15%multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 4 Davidson Multi-Cap Core Fund Expense Example at June 30, 2010 (Unaudited) Class C Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/10 6/30/10 1/1/106/30/10 Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 1.90%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 5 Davidson Multi-Cap Core Fund Sector Allocation of Portfolio Assets - June 30, 2010 (Unaudited) Percentages represent market value as a percentage of total investments. 6 Davidson Multi-Cap Core Fund Schedule of Investments June 30, 2010 Shares COMMON STOCKS - 98.93% Value Aerospace Product and Parts Manufacturing - 2.07% United Technologies Corp. $ Agencies, Brokerages, and Other Insurance Related Activities - 1.93% Principal Financial Group, Inc. Basic Chemical Manufacturing - 1.56% Praxair, Inc. Beverage Manufacturing - 1.98% PepsiCo, Inc. Communications Equipment Manufacturing - 4.31% Cisco Systems, Inc. (a) QUALCOMM, Inc. Computer and Peripheral Equipment Manufacturing - 4.54% Apple, Inc. (a) International Business Machines Corp. Couriers and Express Delivery Services - 1.60% FedEx Corp. Data Processing, Hosting, and Related Services - 2.02% Fiserv, Inc. (a) Depository Credit Intermediation - 7.90% JPMorgan Chase & Co. State Street Corp. TCF Financial Corp. Wells Fargo & Co. Electric Lighting Equipment Manufacturing - 2.29% Cooper Industries PLC (b) Electric Power Generation, Transmission and Distribution - 1.82% Black Hills Corp. Electronics and Appliance Stores - 1.75% Best Buy Co., Inc. The accompanying notes are an integral part of these financial statements. 7 Davidson Multi-Cap Core Fund Schedule of Investments June 30, 2010 Shares COMMON STOCKS - 98.93%, continued Value Engine, Turbine, and Power Transmission Equipment Manufacturing - 1.47% General Electric Co. $ Grain and Oilseed Milling - 1.65% Archer-Daniels-Midland Co. Health and Personal Care Stores - 3.28% Medco Health Solutions, Inc. (a) Walgreen Co. Insurance Carriers - 2.10% StanCorp Financial Group, Inc. Jewelry, Luggage, and Leather Goods Stores - 1.69% Blue Nile, Inc. (a) Life Sciences Tools & Services - 0.00% 1 Furiex Pharmaceuticals, Inc. (a) 10 Medical and Diagnostic Laboratories - 1.97% Laboratory Corporation of America Holdings (a) Medical Equipment and Supplies Manufacturing - 3.93% 3M Co. Becton, Dickinson & Co. Motor Vehicle Manufacturing - 1.49% Ford Motor Co. (a) Natural Gas Distribution - 2.08% Sempra Energy Newspaper, Periodical, Book, and Directory Publishers - 2.13% McGraw-Hill Companies, Inc. Office Furniture (including Fixtures) Manufacturing - 2.07% Herman Miller, Inc. Oil and Gas Extraction - 6.36% Baker Hughes, Inc. Devon Energy Corp. The accompanying notes are an integral part of these financial statements. 8 Davidson Multi-Cap Core Fund Schedule of Investments June 30, 2010 Shares COMMON STOCKS - 98.93%, continued Value Oil and Gas Extraction - 6.36% (continued) Marathon Oil Corp. $ Transocean Ltd. (a)(b) Other Electrical Equipment and Component Manufacturing - 1.75% Energizer Holdings, Inc. (a) Other General Merchandise Stores - 1.43% Costco Wholesale Corp. Other Information Services - 1.84% Google, Inc. - Class A (a) Other Investment Pools and Funds - 1.60% Redwood Trust, Inc. (c) Other Telecommunications - 1.66% NII Holdings, Inc. (a) Petroleum and Coal Products Manufacturing - 3.84% Exxon Mobil Corp. Frontier Oil Corp. Pharmaceutical and Medicine Manufacturing - 5.02% Amgen, Inc. (a) Genzyme Corp. (a) Gilead Sciences, Inc. (a) Residential Building Construction - 1.41% D.R. Horton, Inc. Resin, Synthetic Rubber, and Artificial Synthetic Fibers and Filaments Manufacturing - 1.86% E.I. du pont de Nemours & Co. Scientific Research and Development Services - 1.79% Pharmaceutical Product Development, Inc. Soap, Cleaning Compound, and Toilet Preparation Manufacturing - 3.13% Church & Dwight Co., Inc. Estee Lauder Companies, Inc. - Class A The accompanying notes are an integral part of these financial statements. 9 Davidson Multi-Cap Core Fund Schedule of Investments June 30, 2010 Shares COMMON STOCKS - 98.93%, continued Value Software Publishers - 5.90% Ariba, Inc. (a) $ Intuit (a) MICRO Systems, Inc. (a) Wired Telecommunications Carriers - 3.79% Time Warner Cable, Inc. Verizon Communications, Inc. TOTAL COMMON STOCKS (Cost $23,145,150) Shares SHORT-TERM INVESTMENTS - 0.58% Value Fidelity Institutional Government Portfolio - Class I, 0.04% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $134,502) TOTAL INVESTMENTS IN SECURITIES(Cost $23,279,652) - 99.51% Other Assets in Excess of Liabilities - 0.49% NET ASSETS - 100.00% $ (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Rate shown is the 7-day yield as of June 30, 2010. The accompanying notes are an integral part of these financial statements. 10 Davidson Multi-Cap Core Fund STATEMENT OF ASSETS AND LIABILITIES at June 30, 2010 ASSETS Investments in securities, at value (identified cost $23,279,652) $ Receivables Fund shares sold Dividends and interest Due from Advisor (Note 4) Prepaid expenses Total assets LIABILITIES Payables Fund shares redeemed 12b-1 fees Audit fees Transfer agent fees and expenses Fund accounting fees Custody fees Administration fees Legal fees Shareholder reporting Chief Compliance Officer fee Accrued expenses Total liablities NET ASSETS $ CALCULATION OF NET ASSET VALUE PER SHARE Class A Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ Maximum offering price per share (Net asset value per share divided by 95.00%) $ Class C Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and offering price per share (Note 1) $ The accompanying notes are an integral part of these financial statements. 11 Davidson Multi-Cap Core Fund STATEMENT OF ASSETS AND LIABILITIES – Continued COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net realized loss on investments ) Net unrealized depreciation on investments ) Net assets $ The accompanying notes are an integral part of these financial statements. 12 Davidson Multi-Cap Core Fund STATEMENT OF OPERATIONS For the year ended June 30, 2010 INVESTMENT INCOME Dividends $ Interest Total investment income Expenses Advisory fees (Note 4) Transfer agent fees and expenses (Note 4) Administration fees (Note 4) Distribution fees - Class A (Note 5) Distribution fees - Class C (Note 5) Fund accounting fees (Note 4) Custody fees (Note 4) Audit fees Legal fees Registration fees Reports to shareholders Chief Compliance Officer fee (Note 4) Trustee fees Insurance expense Other expenses Total expenses Less: advisory fee waiver and absorbtion (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 13 Davidson Multi-Cap Core Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended August 11, 2008* June 30, 2010 through June 30, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income Class A ) ) Class C ) — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ $ Undistributed net investment income at end of period $
